                                     UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

   PETER J. MESSITTE                                                                  6500 CHERRYWOOD LANE
UNITED STATES DISTRICT JUDGE                                                        GREENBELT, MARYLAND 20770
                                                                                            301-344-0632


                                               MEMORANDUM

      TO:            Counsel of Record

      FROM:          Judge Peter J. Messitte

      RE:            United States v. Lang
                     Crim No. 19-433 PJM

      DATE:          December 12,2019

                                                      ***
      The Court has received Defendant's Request to Amend Pretrial Conditions, ECF No. 13. The
      Government has not yet responded. The Government is directed to respond to Defendant's filing
      as soon as possible, but before end of day December 16, 2019.

      Despite the informal nature of this ruling, it shall constitute an Order of the Court and the Clerk is
      directed to docket it accordingly.




                                                                         /s/
                                                                    PE ER J. MESSITTE
                                                             UNITED   ATES DISTRICT JUDGE




      cc:     Court File
